DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/28/2022 has been entered. Claims 1,3-6,8-10 and 12-17 remain pending in the application.

Response to Arguments
Applicant’s arguments filed 09/28/2022 regarding 35 USC § 102 and 35 USC § 103 rejections have been fully considered, but are moot due to amendments necessitating new grounds of rejection.
	Regarding applicant’s 35 USC § 102 arguments and with respect to applicant’s claim that Zhang et al. (CN 106250387) does not teach the limitation of “…in response to determining that a place in the updated high-precision map is selected by a click of the user on the updated high-precision map, setting the place as a starting site of the planned path, and generating and presenting a three-dimensional site model of the starting site and a starting site identifier of the starting site at the place in the updated high precision map; and in response to determining that another place in the updated high-precision map is selected by another click of the user on the updated high-precision map, setting the another place as an intermediate site or a terminal site of the planned path”, examiner agrees. However, applicant’s amendment has necessitated a new ground of rejection which is set forth below. 
	The argument for claim 6 is similarly moot.
	 Regarding applicant’s 35 USC § 103 arguments and with respect to applicant’s claims that Wheeler fails to teach the limitation of “generating and presenting a three-dimensional site model of the starting site and a starting site identifier of the starting site at the place in the updated high-precision map”, examiner agrees. However, applicant’s amendment has necessitated a new ground of rejection which is set forth below. 
	The argument for claim 6 is similarly moot.

Claim Objections
Claim 1 and claim 6 are objected to because of the following informalities:  
Regarding claim 1, the section “setting the another place as a an intermediate site” could be a typo for “setting the other place as an intermediate site”.  
Regarding claim 6, the section “setting the another place as a an intermediate site” could be a typo for “setting the other place as an intermediate site”.  
Appropriate correction is earnestly solicited.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US-10794711-B2), hereinafter Wheeler in view of Faulkner (US-20060075356-A1), hereinafter Faulkner and Cera (US-20060253245-A1), hereinafter Cera.
Regarding claim 1, Wheeler teaches: 
A high-precision map-based human-machine interaction method (see at least [0023]: “Embodiments of the invention maintain high definition (HD) maps containing up to date information using high precision”)
Comprising: 
Acquiring a pre-generated high-precision map (see at least [0031]: “The online HD map system 110 sends 125 HD maps to individual vehicles 150 as required by the vehicles 150. For example, if an autonomous vehicle needs to drive along a route, the vehicle computing system 120 of the autonomous vehicle provides information describing the route being travelled to the online HD map system 110. In response, the online HD map system 110 provides the required HD maps for driving along the route”);
Analyzing, in response to receiving the information addition request, the information addition request (see at least [0084]: “The method begins a passenger requesting to drive a route, and with sending 1210 information describing a route to be travelled by the autonomous vehicle to the online HD map system 110. The system can ensure that the necessary tiles are loaded onto the vehicle. For example, it can inspect the Level 3 cache to identify map tiles that are already downloaded and collect the version of each. The vehicle can send a request to the online system with a list of the tiles needed as well as the versions that the vehicle already has”);
And adding additional information indicated by the information addition request to the pre- generated high-precision map to generate an updated high-precision map (see at least [0084]: “The method begins a passenger requesting to drive a route, and with sending 1210 information describing a route to be travelled by the autonomous vehicle to the online HD map system 110. The system can ensure that the necessary tiles are loaded onto the vehicle… The method follows with receiving 1220 the plurality of compressed map tiles from the online HD map system 110… The vehicle can make a request to download each new tile”).
And in response to receiving a path addition request, presenting a planned path indicated by the path addition request in the updated high-precision map (see at least [0051]: “The route API 270 include add-planned-routes API and get-planned-route API. The add-planned-routes API provides information describing planned routes to the online HD map system 110 so that information describing relevant HD maps can be downloaded by the vehicle computing system 120 and kept up to date. The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted. Accordingly, the add-planned-routes API allows the vehicle to indicate the route the vehicle is planning on taking in the near future as an autonomous trip. The add-planned-route API aligns the route to the HD map, records the route and its TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date. The get-planned-routes API returns a list of planned routes and provides information describing a route identified by a route identifier”).
Wheeler does not teach:
Controlling a display screen to display the pre-generated high-precision map, a high-precision map editing control, and map element options, so that a user clicks the high-precision map editing control to input additional information to generate an information addition request or the user selects a map element option in the map element options to generate the information addition request; 
Wherein in response to receiving a path addition request, presenting a planned path indicated by the path addition request in the updated high-precision map, comprises: 
In response to determining that a place in the updated high-precision map is selected by a click of the user on the updated high-precision map, setting the place as a starting site of the planned path, and generating and presenting a three-dimensional site model of the starting site and a starting site identifier of the starting site at the place in the updated high-precision map; 
And in response to determining that another place in the updated high-precision map is selected by another click of the user on the updated high-precision map, setting the another place as an intermediate site or a terminal site of the planned path.
Faulkner teaches:
Controlling a display screen to display the pre-generated high-precision map (see at least Figures 1D – 2D which show a screen and screen captures displaying high-definition maps on the display screen);
And a high-precision map editing control, and map element options, so that a user clicks the high-precision map editing control to input additional information to generate an information addition request or the user selects a map element option in the map element options to generate the information addition request (see at least Fig. 3 which shows map element options which can be dropped onto the high-precision map in order to edit it and [0051] which details how information and map elements are added to the map using this map editing control interface); 
Cera teaches:
Wherein in response to receiving a path addition request, presenting a planned path indicated by the path addition request in the updated high-precision map, comprises: 
In response to determining that a place in the updated high-precision map is selected by a click of the user on the updated high-precision map, setting the place as a starting site of the planned path and generating and presenting a three-dimensional site model of the starting site and a starting site identifier of the starting site at the place in the updated high-precision map (see at least [0060]: “A user selects an object of interest within the geographical region. The object of interest has a corresponding geographical location. The graphical map is created in a manner such that it includes, and optionally, is centered around, the geographical location of the user-selected object of interest. The graphical map may be a 3D graphical map which may be rotated around, or zoomed toward or away from, the user-selected object of interest. The view angle with respect to the ground plane may also be adjusted while maintaining focus on the object of interest. A user may select a start geographical location and an end geographical location, and a 3D animated flythrough graphical map may be created and displayed beginning at the start geographical location and navigating toward the end geographical location, wherein the 3D traffic flow data is continuously displayed during the flythrough”. See further [0077] which shows that clicking is the common method used within Cera to select elements); 
And in response to determining that another place in the updated high-precision map is selected by another click of the user on the updated high-precision map, setting the another place as an intermediate site or a terminal site of the planned path (see at least [0060]: “A user may select a start geographical location and an end geographical location, and a 3D animated flythrough graphical map may be created and displayed beginning at the start geographical location and navigating toward the end geographical location, wherein the 3D traffic flow data is continuously displayed during the flythrough”. See further [0077] which shows that clicking is the common method used within Cera to select elements);
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wheeler with the high precision map editing control of Faulkner and the visuals and interface used to select path locations as taught by  Cera in order to improve the user experience. The modifications would make the process of using the map-editing software more intuitive, thereby greatly increasing the likelihood that the user would wish to continue using the software.

	Regarding claim 5, the combination of Wheeler, Faulkner, and Cera teaches the method according to claim 1.
	Wheeler teaches:
Determining, in response to receiving a position query request, a map element corresponding to the position query request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
Wheeler does not teach, but Faulkner teaches: 
Showing a map element in the pre-generated high-precision map (see at least [0051]: “Thus, in the case of a map scenario showing an actual or simulated military engagement, numerous symbols can be quickly selected from a "Military Symbol Palette" and positioned anywhere within the map, and once positioned can be re-positioned for example, by a Click-and-Drag method, or easily modified, duplicated or deleted”).
It would have been obvious to one of ordinary skill in the art to further modify the combination of Wheeler, Faulkner, and Cera to include showing the map element according to the position query request within the map in order to improve the user experience by allowing them to ensure that the position query request has actually added the map element by easily seeing it within the map.

	Regarding claim 6, Wheeler teaches:
A high-precision map-based human-machine interaction apparatus (see at least [0023]: “Embodiments of the invention maintain high definition (HD) maps containing up to date information using high precision”). 
Comprising:
At least one processor (see at least [0095]: “The example computer system 1400 includes a processor”), 
And a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (see at least [0096]: “The storage unit 1416 includes a machine-readable medium 1422 on which is stored instructions 1424 (e.g., software) embodying any one or more of the methodologies or functions described herein”).
The operations comprising:
Acquiring a pre-generated high-precision map (see at least [0031]: “The online HD map system 110 sends 125 HD maps to individual vehicles 150 as required by the vehicles 150. For example, if an autonomous vehicle needs to drive along a route, the vehicle computing system 120 of the autonomous vehicle provides information describing the route being travelled to the online HD map system 110. In response, the online HD map system 110 provides the required HD maps for driving along the route”);
Analyzing, in response to receiving the information addition request, the information addition request (see at least [0084]: “The method begins a passenger requesting to drive a route, and with sending 1210 information describing a route to be travelled by the autonomous vehicle to the online HD map system 110. The system can ensure that the necessary tiles are loaded onto the vehicle. For example, it can inspect the Level 3 cache to identify map tiles that are already downloaded and collect the version of each. The vehicle can send a request to the online system with a list of the tiles needed as well as the versions that the vehicle already has”);
And adding additional information indicated by the information addition request to the pre- generated high-precision map to generate an updated high-precision map (see at least [0084]: “The method begins a passenger requesting to drive a route, and with sending 1210 information describing a route to be travelled by the autonomous vehicle to the online HD map system 110. The system can ensure that the necessary tiles are loaded onto the vehicle… The method follows with receiving 1220 the plurality of compressed map tiles from the online HD map system 110… The vehicle can make a request to download each new tile”).
And in response to receiving a path addition request, presenting a planned path indicated by the path addition request in the updated high-precision map (see at least [0051]: “The route API 270 include add-planned-routes API and get-planned-route API. The add-planned-routes API provides information describing planned routes to the online HD map system 110 so that information describing relevant HD maps can be downloaded by the vehicle computing system 120 and kept up to date. The add-planned-routes API receives as input, a route specified using polylines expressed in terms of latitudes and longitudes and also a time-to-live (TTL) parameter specifying a time period after which the route data can be deleted. Accordingly, the add-planned-routes API allows the vehicle to indicate the route the vehicle is planning on taking in the near future as an autonomous trip. The add-planned-route API aligns the route to the HD map, records the route and its TTL value, and makes sure that the HD map data for the route stored in the vehicle computing system 120 is up to date. The get-planned-routes API returns a list of planned routes and provides information describing a route identified by a route identifier”).
Wheeler does not teach:
Controlling a display screen to display the pre-generated high-precision map, a high-precision map editing control, and map element options, so that a user clicks the high-precision map editing control to input additional information to generate an information addition request or the user selects a map element option in the map element options to generate the information addition request; 
Wherein in response to receiving a path addition request, presenting a planned path indicated by the path addition request in the updated high-precision map, comprises: 
In response to determining that a place in the updated high-precision map is selected by a click of the user on the updated high-precision map, setting the place as a starting site of the planned path, and generating and presenting a three-dimensional site model of the starting site and a starting site identifier of the starting site at the place in the updated high-precision map; 
And in response to determining that another place in the updated high-precision map is selected by another click of the user on the updated high-precision map, setting the another place as an intermediate site or a terminal site of the planned path.
Faulkner teaches:
Controlling a display screen to display the pre-generated high-precision map (see at least Figures 1D – 2D which show a screen and screen captures displaying high-definition maps on the display screen);
And a high-precision map editing control, and map element options, so that a user clicks the high-precision map editing control to input additional information to generate an information addition request or the user selects a map element option in the map element options to generate the information addition request (see at least Fig. 3 which shows map element options which can be dropped onto the high-precision map in order to edit it and [0051] which details how information and map elements are added to the map using this map editing control interface); 
Cera teaches:
Wherein in response to receiving a path addition request, presenting a planned path indicated by the path addition request in the updated high-precision map, comprises: 
In response to determining that a place in the updated high-precision map is selected by a click of the user on the updated high-precision map, setting the place as a starting site of the planned path and generating and presenting a three-dimensional site model of the starting site and a starting site identifier of the starting site at the place in the updated high-precision map (see at least [0060]: “A user selects an object of interest within the geographical region. The object of interest has a corresponding geographical location. The graphical map is created in a manner such that it includes, and optionally, is centered around, the geographical location of the user-selected object of interest. The graphical map may be a 3D graphical map which may be rotated around, or zoomed toward or away from, the user-selected object of interest. The view angle with respect to the ground plane may also be adjusted while maintaining focus on the object of interest. A user may select a start geographical location and an end geographical location, and a 3D animated flythrough graphical map may be created and displayed beginning at the start geographical location and navigating toward the end geographical location, wherein the 3D traffic flow data is continuously displayed during the flythrough”. See further [0077] which shows that clicking is the common method used within Cera to select elements); 
And in response to determining that another place in the updated high-precision map is selected by another click of the user on the updated high-precision map, setting the another place as an intermediate site or a terminal site of the planned path (see at least [0060]: “A user may select a start geographical location and an end geographical location, and a 3D animated flythrough graphical map may be created and displayed beginning at the start geographical location and navigating toward the end geographical location, wherein the 3D traffic flow data is continuously displayed during the flythrough”. See further [0077] which shows that clicking is the common method used within Cera to select elements);
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Wheeler with the high precision map editing control of Faulkner and the visuals and interface used to select path locations as taught by  Cera in order to improve the user experience. The modifications would make the process of using the map-editing software more intuitive, thereby greatly increasing the likelihood that the user would wish to continue using the software.

Regarding claim 10, the combination of Wheeler, Faulkner, and Cera teaches the method according to claim 6.
	Wheeler teaches:
Determining, in response to receiving a position query request, a map element corresponding to the position query request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
Wheeler does not teach, but Faulkner teaches: 
Showing a map element in the pre-generated high-precision map (see at least [0051]: “Thus, in the case of a map scenario showing an actual or simulated military engagement, numerous symbols can be quickly selected from a "Military Symbol Palette" and positioned anywhere within the map, and once positioned can be re-positioned for example, by a Click-and-Drag method, or easily modified, duplicated or deleted”).
It would have been obvious to one of ordinary skill in the art to further modify the combination of Wheeler, Faulkner, and Cera to include showing the map element according to the position query request within the map in order to improve the user experience by allowing them to ensure that the position query request has actually added the map element by easily seeing it within the map.

Regarding claim 12, Wheeler teaches the method according to claim 1. 
Wheeler further teaches a non-transitory computer readable medium, storing a computer program, wherein the computer program, when executed by a processor, implements the method according to claim 1 (see at least [0096]: “The storage unit 1416 includes a machine-readable medium 1422 on which is stored instructions 1424 (e.g., software) embodying any one or more of the methodologies or functions described herein”).

	Regarding claim 17, the combination of Wheeler, Faulkner, and Cera teaches the method according to claim 1.
Wheeler teaches wherein the method further comprises: navigating a vehicle according to the updated high-precision map (see at least [0042] and [0043]: “The control module 225 incorporates these physical constraints in determining the control signals. The control module 225 sends the control signals to the vehicle controls 130 that cause the vehicle to execute the specified sequence of actions causing the vehicle to move as planned… Accordingly, the route generation module 290 may query another module for updating or preparing map data for use by the control module 225. In some instances, the route generation module 290 queries the HD map caching manager 295 for updating or preparing map data for use”).

Claims 3, 4, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Faulkner and Cera in view of Czarnecki (US-11255691-B2), hereinafter Czarnecki.
Regarding claim 3, the combination of Wheeler, Faulkner, and Cera teaches the method according to claim 1.
Wheeler fails to teach, but Czarnecki teaches:
Wherein the information addition request is in text format (see at least col. 7, lines 59 – 67: “In step 303, the electronic device 101 detects a user's information request. In other words, the electronic device 101 determines that location guide on a specific POI is requested from the user. For example, the user's information request may be defined variously such as a response for accepting route guide in a navigation service, a text input corresponding to the POI on a web site, and a user input for selecting a text indicating the corresponding POI at a place the user does not know while displaying the web page”).
And the analyzing, in response to receiving the information Response to Non-Final Office Action of December 22, 2021addition request, the information addition request comprises: 
Extracting semantic information of the information addition request (see at least col. 8 lines 59 – 66: “That is, if obtaining a text from a user's input, the electronic device 101 may identify whether the obtained text is a text about the POI. For example, if the user is accessing a website, the electronic device 101 may acquire a text displayed on the website using the text mining unit 210, and identify whether it is a text indicating the POI by comparing with a map POI database through the text matching unit 270”); 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed by Wheeler, Faulkner, and Cera with the text addition requests and semantic information extraction as taught by Czarnecki because it would allow for greater versatility in the ways in which the user can edit and input data.

Regarding claim 4, the combination of Wheeler, Faulkner, Cera, and Czarnecki teaches the method according to claim 3.
Wheeler teaches:
Wherein the adding additional information indicated by the information addition request to the pre-generated high-precision map to generate an updated high-precision map comprises: 
Generating a three-dimensional model of the map element in the pre-generated high-precision map at a position indicated by position information indicated by the information addition request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
Wheeler does not teach, but Cera teaches the use of clicking on elements as a means to input and update data in a high definition map (see at least [0077] which shows that clicking is the common method used within Cera to select elements).
It would have been prima facie obvious to one of ordinary skill in the art to implement the use of clicking on elements as shown in Cera in order to achieve the predictable outcome of allowing the user to more easily input data into the map software. 

Regarding claim 8, the combination of Wheeler, Faulkner, and Cera teaches the apparatus according to claim 6.
Wheeler fails to teach, but Czarnecki teaches:
Wherein the information addition request is in text format (see at least col. 7, lines 59 – 67: “In step 303, the electronic device 101 detects a user's information request. In other words, the electronic device 101 determines that location guide on a specific POI is requested from the user. For example, the user's information request may be defined variously such as a response for accepting route guide in a navigation service, a text input corresponding to the POI on a web site, and a user input for selecting a text indicating the corresponding POI at a place the user does not know while displaying the web page”).
And the analyzing, in response to receiving the information Response to Non-Final Office Action of December 22, 2021addition request, the information addition request comprises: 
Extracting semantic information of the information addition request (see at least col. 8 lines 59 – 66: “That is, if obtaining a text from a user's input, the electronic device 101 may identify whether the obtained text is a text about the POI. For example, if the user is accessing a website, the electronic device 101 may acquire a text displayed on the website using the text mining unit 210, and identify whether it is a text indicating the POI by comparing with a map POI database through the text matching unit 270”); 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention disclosed by Wheeler, Faulkner, and Cera with the text addition requests and semantic information extraction as taught by Czarnecki because it would allow for greater versatility in the ways in which the user can edit and input data.

Regarding claim 9, the combination of Wheeler, Faulkner, Cera, and Czarnecki teaches the apparatus according to claim 4.
Wheeler teaches:
Wherein the adding additional information indicated by the information addition request to the pre-generated high-precision map to generate an updated high-precision map comprises: 
Generating a three-dimensional model of the map element in the pre-generated high-precision map at a position indicated by position information indicated by the information addition request (see at least [0048]: “The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location. The information describing occupancy includes a hierarchical volumetric grid of all positions considered occupied in the map. The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).
Wheeler does not teach, but Cera teaches the use of clicking on elements as a means to input and update data in a high definition map (see at least [0077] which shows that clicking is the common method used within Cera to select elements).
It would have been prima facie obvious to one of ordinary skill in the art to implement the use of clicking on elements as shown in Cera in order to achieve the predictable outcome of allowing the user to more easily input data into the map software. 

	Regarding claim 16, the combination of Wheeler, Faulkner, Cera, and Czarnecki teaches the method according to claim 4.
	Wheeler further teaches:
Wherein the generated three-dimensional model of the map element comprises: 
A three-dimensional model of a station, a three-dimensional model of a gradient, or a three-dimensional model of an obstacle (see at least [0048]: “The 3D map API 265 provides efficient access to the spatial 3-dimensional (3D) representation of the road and various physical objects around the road as stored in the local HD map store 275… The fetch-occupancy-grid API receives a location as input, for example, a latitude and longitude of the vehicle, and returns information describing occupancy for the surface of the road and all objects available in the HD map near the location… The occupancy grid includes information at a high resolution near the navigable areas, for example, at curbs and bumps, and relatively low resolution in less significant areas, for example, trees and walls beyond a curb”).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Faulkner and Cera in view of Duggan (US-20170276505-A1), hereinafter Duggan.
	Regarding claim 13, the combination of Wheeler, Faulkner, and Cera teaches the method according to claim 1.
Wheeler does not teach, but Duggan teaches:
Wherein the additional information indicated by the information addition request comprises: 
User annotation information (see at least [0070]: “The input processing module has an input receiving user input describing an annotation with respect to a location on the graphical representation of the map data and an output providing annotation data based on the user input”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user annotation information of Duggan with the invention as disclosed by the combination of Wheeler, Faulkner, and Cera because as taught by Duggan, the annotations allow a user to “enter characters and graphics, including curves and lines” to contain notes and images which the user will find useful. This allows for a more personalized user experience with the map.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Faulkner and Cera in view of Tsyrklevich (US-20160196747-A1), hereinafter Tsyrklevich.
Regarding claim 14, the combination of Wheeler, Faulkner, and Cera teaches the method according to claim 1.
Wheeler does not teach, but Tsyrklevich teaches:
Wherein the additional information indicated by the information addition request comprises: 
A station site identifier, or parking space information (see at least [0053]: “Extensible Markup Language (XML)), applets, and application software, which enables users to request available parking spaces at specified locations and input information on available parking spaces”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the specific inclusions of the information addition request as taught by Tsyrklevich with the invention disclosed by Wheeler, Faulkner, and Cera because being able to add and request parking information would greatly improve user experience and efficiency in high traffic areas where it is difficult to find parking.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Faulkner, and Cera, in view of Cooke (US-20120254707-A1), hereinafter Cooke.
Regarding claim 15, the combination of Wheeler, Faulkner, and Cera teaches the method according to claim 1.
Wheeler does not teach, but Cooke teaches:
Wherein the map element options displayed on the display screen comprise:
A lane line option, a gradient option, and a turn option (see at least [0088]: “For example, the one or more attributes may relate to road characteristics such as geographic indicators and/or traffic controls. Geographic indicators may relate to presence or absence of road lanes, number of road lanes, type of road lanes, blocked passages, grade-separated crossings, elevation, road gradients, and the like. Traffic controls may relate to legal speed limits, stop signs, yields, school zones, turn restrictions, lane change capability, direction of road lanes, and the like. A value of the attributes may also be configured to be variable according to a time of day. For example, left turns may be prohibited during rush-hour time periods but otherwise allowed”)
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention as disclosed by Wheeler, Faulkner, and Cera with the extra options explicitly included with Cooke in order to improve the amount of detail with which the HD Maps can be updated. For example, as disclosed by Cooke certain turn maneuvers might be illegal during certain times of day, and reflecting that information within the map would be highly beneficial to the user so as to avoid causing accidents or risking a traffic ticket.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664